Case 1:21-cv-00489-PAB Document 15 Filed 04/19/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-00489-PAB

BETTY VENTURA,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on Defendant’s Notice of Removal

[Docket No. 1], filed by defendant State Farm Automobile Insurance Company (“State

Farm”). State Farm asserts that the Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cnty. of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
Case 1:21-cv-00489-PAB Document 15 Filed 04/19/21 USDC Colorado Page 2 of 4




irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (citations omitted). Finally, delay in

addressing the issue only compounds the problem if, despite much time and expense

having been dedicated to the case, a lack of jurisdiction causes it to be dismissed. See

U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL

2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). State Farm asserts that this Court has diversity jurisdiction

under 28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 5. Pursuant to that section, “district

courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” 28 U.S.C. § 1332(a). “For purposes of federal

diversity jurisdiction, an individual’s state citizenship is equivalent to domicile.” Smith v.

Cummings, 445 F.3d 1254, 1259 (10th Cir. 2006). “T o establish domicile in a particular

state, a person must be physically present in the state and intend to remain there.” Id.

at 1260. The allegation regarding plaintiff’s citizenship, however, is not well-pled.

       The Notice of Removal asserts that plaintiff has been domiciled in Colorado

since at least 2018 because plaintiff has been a resident of Colorado since 2018, has

attended all of her medical treatment in Colorado, and titled her vehicle in Colorado.

Docket No. 1 at 2, ¶ 6. Residency, however, is not synonymous with domicile, see



                                              2
Case 1:21-cv-00489-PAB Document 15 Filed 04/19/21 USDC Colorado Page 3 of 4




Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not

necessarily synonymous with ‘residence,’ and one can reside in one place but be

domiciled in another.”) (citations omitted)), and only the latter is determinative of a

party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972)

(“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”). The complaint merely alleges that plaintiff is a

resident of Colorado. Docket No. 1-1 at 1, ¶ 1. Though a party’s vehicle registration

can be indicative of domicile, it is not determinative. Defendant states that “Plaintiff has

attended all of her medical treatment in Colorado.” Docket No. 1 at 2, ¶ 6. However,

this statement is not sufficiently detailed to be material. If plaintiff attended two medical

appointments in 2018, it would provide little indication of domicile. If plaintiff attended

many medical appointments from shortly after the accident to the present, it would be

an indication of domicile. See Middleton v. Stephenson, 749 F.3d 1197, 1200-01 (10th

Cir. 2014) (stating that courts should “consider the totality of the circumstances” to

determine a party’s domicile); see also Dumas v. Warner Literary Grp., LLC, No. 16-cv-

00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo. Apr. 29, 2016) (stating that courts

consider a number of factors in determining a party’s citizenship, including “voter

registration and voting practices”). “To establish domicile in a particular state, a person

must be physically present in the state and intend to remain there.” Smith, 445 F.3d at

1260 (citing Keys Youth Servs., Inc. v. Olathe, 248 F.3d 1267, 1272 (10th Cir. 2001)).

       Because the allegation regarding plaintiff’s citizenship is not well-pled, the Court

is unable to determine the citizenship of plaintiff and whether the Court has jurisdiction.



                                              3
Case 1:21-cv-00489-PAB Document 15 Filed 04/19/21 USDC Colorado Page 4 of 4




See United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d

1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor

must allege in his pleading the facts essential to show jurisdiction.” (quotations

omitted)). It is therefore

       ORDERED that, on or before May 3, 2021, defendant shall show cause why this

case should not be remanded due to the Court’s lack of subject matter jurisdiction.



       DATED April 19, 2021.

                                          BY THE COURT:



                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             4
